I concur entirely with the disposition of the first three assignments of error. I also concur in the result reached in the fourth assignment of error but for different reasons.
In this case, the officers testified, in essence, that they took measurements from the "property lines" of schools or from "school property." However, these measurements were in fact taken from where the officers believed those boundary lines to be. Although the prosecution attempted to establish through additional testimony exactly where the property lines were, there is no testimony to establish whether the actual lines coincided with where the officers believed them to be in commencing their measurements. Clearly, the prosecution was attempting to use the officers' prior conduct in measuring from the "property lines" where they believed them to be, as assertive of the true location of those school boundaries.
The trial judge recognized this as a hearsay problem and properly sustained each objection made on those grounds during trial. However, at the conclusion of the state's case, the judge set forth his own rationale for the admission of this testimony as follows:
"The Court finds that * * * the question of fact is that [Officer Snyder and Officer Blackburn] are both familiar with the schools, they both have taken *Page 254 
reports from there and have investigations from there. * * * The court at that point feels it is a jury question as to whether the officers' testimony [is] to be believed and if the defendant has evidence to the contrary then, evidence may be submitted on that."
I concur with the analysis of the trial judge. Once any testimony is properly introduced as to the distance to the school boundaries, the issue becomes one of fact for the jury to determine upon the weight of the evidence. On appeal, our inquiry on this issue is limited to whether after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found those distances proven beyond a reasonable doubt. See State v. Jenks (1991), 61 Ohio St.3d 259,  574 N.E.2d 492, syllabus.
Absent any other evidence in the record to contradict the officers' testimony that the drug transaction occurred within one thousand feet of a school boundary, the jury verdict cannot be against the weight of the evidence on that issue and the fourth assignment of error must be overruled pursuant toJenks, supra.